Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Department of Correctional Services dated November 8, 1991, which affirmed a decision of a Hearing Officer dated September 18, 1991, after a Tier III superintendent’s hearing, finding the petitioner guilty of violations of institutional rules and imposing penalties.
Adjudged that the determination is confirmed and the proceeding is dismissed, without costs or disbursements.
There was sufficient information in the record from which the Hearing Officer could independently assess the credibility of the confidential informant and conclude, as he did, that the informant’s statements were reliable (see, Matter of Machado v Leonardo, 180 AD2d 936; Matter of Hodges v Coughlin, 180 AD2d 942). The Hearing Officer made the required objective analysis and did not simply rely on the correction officer’s assessment of the informant’s credibility. Consequently, the determination was supported by substantial evidence (see, Matter of Moore v Coughlin, 170 AD2d 723). Contrary to the petitioner’s contention, he was not denied his right to prepare and present a defense to the charges (see, Matter of Johnson v Scully, 194 AD2d 605; Matter of Wright v Scully, 124 AD2d 805). O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.